Name: Commission Regulation (EEC) No 1997/88 of 6 July 1988 amending quantitative limits fixed for imports of certain textile products originating in the Philippines (category 4)
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania;  trade
 Date Published: nan

 No L 176/ 16 Official Journal of the European Communities 7. 7 . 88 COMMISSION REGULATION (EEC) No 1997/88 of 6 July 1988 amending quantitative limits fixed for imports of certain textile products originating in the Philippines (category 4) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 768/88 (2), and in particular Article 9 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in the Philippines fixed in Annexes III and IV bis to Regulation (EEC) No 4136/896 are hereby amended for the year 1988 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 4136/86, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1988 . For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 387, 31 . 12. 1986, p. 42. 2 OJ No L 84, 29 . 3 . 1988 , p. 1 . 7. 7. 88 Official Journal of the European Communities No L 176/ 17 ANNEX 'ANNEX III Category CN code Description Third country Member State Unit Year Annual quantitative limits 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Philippines EEG 1 000 pieces 1988 13 208 ANNEX IV bis Category CN code Description Third country Member State Unit Quantitative limits from 1 January to 31 December 1988 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pieces 3 239 3 703 796 1 506 3 086 53 606 60 124 35 13 208' !